Citation Nr: 1104208	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by sleepwalking. 

2.  Entitlement to service connection for a chronic disability 
manifested by dizziness.

3.  Entitlement to service connection for a chronic disability 
manifested by fainting.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder manifested by 
sleepwalking, dizziness, and fainting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to December 
1960.

This matter arises before the Board of Veterans' Appeals (Board 
or BVA) from a rating decision of the above-referenced Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a videoconference hearing held in December 2010, 
before the undersigned Acting Veterans Law Judge.  The transcript 
from that hearing has been reviewed and has been associated with 
the claims file.

As originally developed for appeal, this appeal included claims 
of entitlement to service connection for sleepwalking, dizziness 
and fainting-as separate issues.  Based on the Veteran's 
testimony during his December 2010 hearing, he made clear that 
sleepwalking, dizziness and fainting were actually part and 
parcel of his seizure disorder claim.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (stating that "where . . . the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, neither 
the RO nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the claimant or 
his or her representative").  The Board has, therefore, 
recharacterized these issues as they appear on the first page of 
this decision.  

Also as a matter of background, the Board notes that, in a 
February 2003 rating action, the RO denied service connection for 
seizure disorder on the basis that it did not have its onset 
during the Veteran's active service - a "service connection"  

theory.  The Veteran did not appeal that decision, and it final.  
Thus, new and material evidence is required to reopen that claim.  
In the current appeal, the Veteran continues to claim entitlement 
to service connection for seizure disorder, but now does so on 
the theory that the disorder is the result of negligent VA 
treatment and therefore subject to application of 38 U.S.C.A. 
§ 1151.  The RO did not address this legal theory of entitlement 
in the February 2003 rating decision.  

In viewing the claim in this manner the Board has taken into 
consideration the U.S. Court of Appeals for the Federal Circuit's 
(Federal Circuit) decision in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the Federal Circuit explained that it is 
the diagnosis of a condition that determines whether a claim is a 
new claim or a claim to reopen a previously denied claim and that 
a new theory of entitlement cannot give rise to a new claim.

Here, although service connection has previously been denied for 
a seizure disorder, the Veteran now claims that his seizure 
disorder has either been caused or aggravated by VA treatment.  
Different than the facts in Boggs, the Veteran claims that either 
some or all of a seizure disorder resulted from events long after 
service.  Boggs did not address such a situation.  The Board 
finds Boggs to be inapplicable to the current situation due to 
this time factor.  Hence, the Board will treat the Veteran's 
claim for service connection for a seizure disorder, due to 
negligent VA treatment many years after service, as a separate 
claim and review it on a de novo basis.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
headaches has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In June 2009 and December 2010, prior to the promulgation of 
a decision in the current appeal, the Veteran requested a 
withdrawal of the issues of entitlement to service connection for 
chronic disabilities manifested by sleepwalking, dizziness, and 
fainting.

2.  The Veteran is not shown to have developed a seizure 
disorder, either as an additional disability or otherwise, as a 
consequence of VA carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault in connection 
with furnishing any medical treatment or lack thereof. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for a chronic disability 
manifested by sleepwalking have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for a chronic disability 
manifested by dizziness have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for a chronic disability 
manifested by fainting have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder manifested by sleepwalking, dizziness, and 
fainting have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204.  When a veteran does so, the withdrawal effectively 
creates a situation in which an allegation of error of fact or 
law no longer exists.  In such an instance, the Board does not 
have jurisdiction to review the appeal, and a dismissal is then 
appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In the June 2009 VA Form 9, the Veteran indicated that he no 
longer wished to pursue the issues of entitlement to service 
connection for chronic disabilities manifested by sleepwalking, 
dizziness, and fainting.  He later withdrew these issues at a 
Board hearing before the undersigned Veterans Law Judge in 
December 2010.  (A written transcript of that hearing has been 
associated with the claims folder.)  In view of the Veteran's 
expressed desire, the Board finds that further action with regard 
to these particular issues is not appropriate.  

Accordingly, the Board does not have jurisdiction to review these 
claims.  They must, therefore, be dismissed without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b),(c).

II.  Duty to Notify and Assist--§ 1151 Claim

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in June 2006 and January 2009, the RO informed 
the Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  In 
addition, the June 2006 letter informed him of how disability 
ratings and effective dates are assigned, if entitlement to the 
benefit sought on appeal were to be granted.  See Dingess v. 
Nicholson, supra.  The Veteran's appeal has been readjudicated-
most recently in April 2010.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The VA has also satisfied its duty to assist the Veteran in the 
development of his claim.  Relevant in-service and post-service 
treatment reports are of record.  Although a VA examination was 
not scheduled to obtain a medical opinion, the Board finds that 
it is not necessary.  Under the VCAA, VA is obliged to provide an 
examination when the veteran presents a claim for service 
connection and meets the threshold requirements that there was an 
event, injury, or disease in service; there is evidence of 
current disability or recurrent symptoms; and the evidence of 
record indicates that the claimed disability or symptoms may be 
associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
this case, a medical examination is not necessary because there 
is no indication that the Veteran's seizure disorder may be 
associated with VA treatment.   In addition, he has not submitted 
any medical opinion which supports his claim, and this is a 
matter in which his own contentions are insufficient to establish 
such a relationship.  Accordingly, an examination is not required 
here, even under the low threshold of McLendon.  

VA has, therefore, satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his § 1151 claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

III.  Law and Analysis--§ 1151 Claim

The Veteran is seeking compensation benefits under 38 U.S.C.A. 
§ 1151 for a seizure disorder.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 are payable for additional disability not the result of 
the veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or in the case of an event not 
recently foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 
40-97.  Therefore, the Veteran is required to show fault or 
negligence on the part of VA in rendering medical treatment in 
order to be awarded compensation pursuant to 38 U.S.C.A. § 1151.

The Veteran's contentions appear to involve an advancement of his 
seizure disorder as a result of the VA's failure to properly 
afford him an evaluation.  He specifically argues that such lack 
of treatment led to residual disability over and above what would 
have occurred had proper initial treatment been provided.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied. 

A review of the record shows that the Veteran separated from 
service in 1960.  A 1971 discharge summary shows he was a 
voluntary admission to the VA hospital in Marion, Indiana for 
depressive neurosis and dental problems.  There were no 
complaints, findings, or symptoms suggestive of a seizure 
disorder.  

The claims file is devoid of any reference to a seizure disorder 
until 1987, approximately 16 years after the Veteran's 
hospitalization.  During a neurological consultation, he gave a 
history of periodic "spells" and "blacking out" over the last 
20 years.  He stated that the first episode occurred in 1958, 
when he drove off the road after drinking.  Another episode 
occurred in 1968 when he suffered amputation of his right hand 
after falling into a piece of farm machinery.  A recent episode 
occurred about one month prior while the Veteran was driving.  
There was no mention of his previous hospitalization in 1971, and 
an electroencephalogram (EEG) report was normal.  The clinical 
impression was possible complex partial seizures versus 
hypoglycemic episodes.  

Private treatment records from the late 1990s show the Veteran 
was evaluated for continued episodes of altered and lost 
consciousness.  At that time he gave a family history of post-
traumatic seizures in his grandfather and seizure disorder in his 
son.  Neurological workup, including EEG, CT scan, MRI, and 
laboratory reports, was within normal limits.  The examiner 
concluded that although seizures were not necessarily excluded, 
there was a low index of suspicion.  During private neurology 
consultations in 2004 and 2005 the Veteran gave additional 
history of seizures and/or sleepwalking as a child and impairment 
of consciousness into adulthood.  The clinical impression was 
transient alteration of awareness.  The differential diagnosis 
included seizures (complex partial epilepsy) and encephalopathy.  

Given the Veteran's reported history of periodic blackouts, the 
Board finds that he already knew about, or at least strongly 
suspected, a possible seizure disorder at the time he was 
hospitalized for depression and dental treatment in 1971.  So, 
the key question involves whether he has additional disability as 
a result of the VA's failure to diagnose and/or treat a 
preexisting seizure disorder.  

In this case, it is unclear whether evidence of an additional 
disability has been presented.  However, even if the current 
seizure disorder is accepted as an additional disability, no 
evidence has been submitted to show that VA treatment, or lack of 
treatment, in 1971 was responsible for any seizure disorder that 
manifested more than 16 years later.  Rather, pertinent evidence 
shows that the Veteran was admitted for psychiatric and dental 
treatment in 1971 and that there were no neurological complaints, 
symptoms, or findings that would have prompted evaluation and/or 
treatment during this period of hospitalization.  In sum, there 
is no indication that VA failed to timely diagnose or properly 
treat the Veteran's seizure disorder.  38 C.F.R. § 3.361(c)(2).  

Finally, in reaching the above conclusions, the Board has not 
overlooked the Veteran's contentions, his complaints to 
healthcare providers, his written statements, or his hearing 
testimony.  During his December 2010 hearing, he reiterated that 
the treatment for depression and dental problems in 1971 did not 
cause the seizures, but rather that VA failed to evaluate, 
diagnose, and treat properly his seizures.  He testified that the 
VA should have treated him while he was an inpatient and placed 
him on anticonvulsant medications.  However, he also acknowledged 
that he did not have activity related to his seizures while an 
inpatient.  Although the Board recognizes the sincerity of the 
arguments advanced by the Veteran in this case, the Board does 
not find his testimony to be competent evidence of negligence or 
evidence of an additional disability as these questions require 
special medical training and therefore require determinations 
that are "medical in nature" and not capable of being made by 
lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran has also submitted evidence in the form of articles 
printed from the Internet.  In substance, these articles discuss 
the nature, causes, and types of seizures.  Medical articles or 
treatises can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  Here, the evidence 
proffered by the Veteran was not accompanied by an opinion of a 
medical professional.  Although he has undertaken significant 
efforts to educate the Board as to the nature of seizure 
disorders, this evidence is not probative as to the issue of 
whether he has an additional disability, related to negligent VA 
treatment.

Thus, the Board finds that there is no evidence that any care 
provided by VA in 1971 caused the Veteran to suffer an additional 
disability.  Furthermore, the evidence of record also does not 
show that any VA physician acted with carelessness, negligence, 
lack of proper skill, or error in judgment when the Veteran was 
provided with hospital or medical care in 1971.  Accordingly, the 
criteria for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder have not been met.  A 
preponderance of the evidence is against the claim, and there is 
no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  

ORDER

The claim for service connection for a chronic disability 
manifested by sleepwalking is dismissed without prejudice.

The claim for service connection for a chronic disability 
manifested by dizziness is dismissed without prejudice.

The claim for service connection for a chronic disability 
manifested by fainting is dismissed without prejudice.

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a seizure disorder manifested by sleepwalking, 
dizziness, and fainting is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


